Supreme Court of Florida
                                  ____________

                                  No. SC17-451
                                  ____________


IN RE: STANDARD JURY INSTRUCTIONS IN CIVIL CASES—REPORT
                          17-01.

                               [November 16, 2017]

PER CURIAM.

      The Supreme Court Committee on Standard Jury Instructions in Civil Cases

(Committee) has submitted proposed changes to the standard jury instructions and

asks that the Court authorize the amended standard instructions for publication and

use. We have jurisdiction. See art. V, § 2(a), Fla. Const.

      The Committee proposes amending instruction 201.2 (Introduction of

Participants and Their Roles) and instruction 202.4 (Juror Questions). The

Committee published its proposals in The Florida Bar News. No comments were

received. The Court did not publish the Committee’s proposals.1




      1. Minor, technical changes to the instructions are not elaborated upon.
      Instruction 201.2 is amended to include the following language pertaining to

the paragraph addressing communications with court personnel, including the

judge: “This means, if you are outside the courtroom, any communication with me

must be in writing, unsigned, and handed directly to the bailiff. Do not share the

content of the writing with anyone, including other jurors.”

      Instruction 202.4 is amended to clarify that jurors must ask questions of a

witness before the witness leaves the witness stand, by adding the following

language: “It is important to know that if you have a question you believe should

be asked of a witness, you must raise your hand and request that I ask the witness

the question before the witness leaves the witness stand. You will not have an

opportunity to ask the witness a question once the witness leaves the courtroom.”

      Having considered the Committee’s report, we authorize the Committee’s

proposals for publication and use as set forth in the appendix to this opinion. New

language is indicated by underlining, while deleted language is struck-through. In

authorizing the publication and use of these instructions, we express no opinion on

their correctness and remind all interested parties that this authorization forecloses

neither requesting additional or alternative instructions nor contesting the legal

correctness of the instructions. We further caution all interested parties that any

comments associated with the instructions reflect only the opinion of the

Committee and are not necessarily indicative of the views of this Court as to their


                                         -2-
correctness or applicability. The instructions as set forth in the appendix shall

become effective when this opinion becomes final.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and LAWSON, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

Original Proceeding – Supreme Court Committee on Standard Jury Instructions in
Civil Cases

Rebecca Mercier Vargas, Chair, Supreme Court Committee on Standard Jury
Instructions in Civil Cases, West Palm Beach, Florida; and Laura K. Whitmore,
Vice Chair and Subcommittee Chair, Filing Subcommittee of the Supreme Court
Committee on Standard Jury Instructions in Civil Cases, Tampa, Florida,

      for Petitioner




                                         -3-
                                   APPENDIX


    201.2 INTRODUCTION OF PARTICIPANTS AND THEIR ROLES
Who are the people here and what do they do?

      Judge/Court: I am the Judge. You may hear people occasionally refer to
me as “The Court.” That is the formal name for my role. My job is to
maintain order and decide how to apply the rules of the law to the trial. I will
also explain various rules to you that you will need to know in order to do
your job as the jury. It is my job to remain neutral on the issues of this
lawsuit.

      Parties: A party who files a lawsuit is called the Plaintiff. A party that is
sued is called the Defendant.

      Attorneys: The attorneys have the job of representing their clients. That
means they speak for their client here at the trial. They have taken oaths as
attorneys to do their best and to follow the rules for their profession.

       Plaintiff’s Counsel: The attorney on this side of the courtroom, (introduce
by name), represents (client name) and is the person who filed the lawsuit here
at the courthouse. [His] [Her] job is to present [his] [her] client’s side of things
to you. [He] [She] and [his] [her] client will be referred to most of the time as
“the plaintiff.” (Attorney name), will you please introduce who is sitting at the
table with you?

      [Plaintiff without Counsel: (Introduce claimant by name), on this side of the
courtroom, is the person who filed the lawsuit at the courthouse. (Claimant) is
not represented by an attorney and will present [his] [her] side of things to
you [himself] [herself].].

       Defendant’s Counsel: The attorney on this side of the courtroom,
(introduce by name), represents (client name), the one who has been sued. [His]
[Her] job is to present [his] [her] client’s side of things to you. [He] [She] and
[his] [her] client will usually be referred to here as “the defendant.” (Attorney
name), will you please introduce who is sitting at the table with you?

       [Defendant’s Counsel: The attorney on this side of the courtroom,
(introduce by name), represents (client name), the one who has been sued. [His]

                                        -4-
[Her] job is to present [his] [her] client’s side of things to you. [He] [She] and
[his] [her] client will usually be referred to here as “the defendant.” [His]
[Her] client (defendant uninsured or underinsured motorist carrier) is (claimant’s
name) motor vehicle insurance company and provided [him] [her] [uninsured]
[underinsured] motorist coverage, which may be available to pay some or all
of the damages that may be awarded.]*

      *Use the bracketed paragraph above when the case involves an uninsured
      or underinsured motorist carrier.

      [Defendant without Counsel: (Introduce defendant by name), on this side of
the courtroom, is the one who has been sued. (Defendant) is not represented by
an attorney and will present [his] [her] side of things to you [himself]
[herself].].

      Court Clerk: This person sitting in front of me, (name), is the court clerk.
[He] [She] is here to assist me with some of the mechanics of the trial process,
including the numbering and collection of the exhibits that are introduced in
the course of the trial.

       Court Reporter: The person sitting at the stenographic machine, (name),
is the court reporter. [His] [Her] job is to keep an accurate legal record of
everything we say and do during this trial.

      Bailiff: The person over there, (name), is the bailiff. [His] [Her] job is to
maintain order and security in the courtroom. The bailiff is also my
representative to the jury. Anything you need or any problems that come up
for you during the course of the trial should be brought to [him] [her].
However, the bailiff cannot answer any of your questions about the case. Only
I can do that.

       Jury: Last, but not least, is the jury, which we will begin to select in a
few moments from among all of you. The jury’s job will be to decide what the
facts are and what the facts mean. Jurors should be as neutral as possible at
this point and have no fixed opinion about the lawsuit.

      In order to have a fair and lawful trial, there are rules that all jurors
must follow. A basic rule is that jurors must decide the case only on the
evidence presented in the courtroom. You must not communicate with
anyone, including friends and family members, about this case, the people and
places involved, or your jury service. You must not disclose your thoughts

                                       -5-
about this case or ask for advice on how to decide this case.

      I want to stress that this rule means you must not use electronic devices
or computers to communicate about this case, including tweeting, texting,
blogging, e-mailing, posting information on a website or chat room, or any
other means at all. Do not send or accept any messages to or from anyone
about this case or your jury service.

      You must not do any research or look up words, names, [maps,], or
anything else that may have anything to do with this case. This includes
reading newspapers, watching television or using a computer, cell phone, the
Internet, any electronic device, or any other means at all, to get information
related to this case or the people and places involved in this case. This applies
whether you are in the courthouse, at home, or anywhere else.

      Many of you may have cell phones, tablets, laptops, or other electronic
devices with you here in the courtroom.**

      **The trial judge should select one of the following two alternative
      instructions explaining the rules governing jurors’ use of electronic devices,
      as explained in Note on Use 1.

       Alternative A: [All cell phones, computers, tablets, or other types of
electronic devices must be turned off while you are in the courtroom. Turned
off means that the phone or other electronic device is actually off and not in a
silent or vibrating mode. You may use these devices during recesses, but even
then you may not use your cell phone or electronic device to find out any
information about the case or communicate with anyone about the case or the
people involved in the case. Do not take photographs, video recordings, or
audio recordings of the proceedings or of your fellow jurors. After each
recess, please double check to make sure your cell phone or electronic device
is turned off. At the end of the case, while you are deliberating, you must not
communicate with anyone outside the jury room. You cannot have in the jury
room any cell phones, computers, or other electronic devices. If someone
needs to contact you in an emergency, the court can receive messages and
deliver them to you without delay. A contact phone number will be provided
to you.]

      Alternative B: [You cannot have any cell phones, tablets, laptops, or
other electronic devices in the courtroom. You may use these devices during
recesses, but even then you may not use your cell phone or electronic device to

                                        -6-
find out any information about the case or communicate with anyone about
the case or the people involved in the case. Do not take photographs, video
recordings, or audio recordings of the proceedings or your fellow jurors. At
the end of the case, while you are deliberating, you must not communicate
with anyone outside the jury room. If someone needs to contact you in an
emergency, the court can receive messages and deliver them to you without
delay. A contact phone number will be provided to you.]

      What are the reasons for these rules? These rules are imposed because
jurors must decide the case without distraction and only on the evidence
presented in the courtroom. If you investigate, research, or make inquiries on
your own outside of the courtroom, the trial judge has no way to make sure
that the information you obtain is proper for the case. The parties likewise
have no opportunity to dispute or challenge the accuracy of what you find.
That is contrary to our judicial system, which assures every party the right to
ask questions about and challenge the evidence being considered against it
and to present argument with respect to that evidence. Any independent
investigation by a juror unfairly and improperly prevents the parties from
having that opportunity our judicial system promises.

       Any juror who violates these restrictions jeopardizes the fairness of
these proceedings, and a mistrial could result that would require the entire
trial process to start over. A mistrial is a tremendous expense and
inconvenience to the parties, the court, and the taxpayers. If you violate these
rules, you may be held in contempt of court, and face sanctions, such as
serving time in jail, paying a fine or both.

       All of your communications with courtroom personnel, or me, will be
part of the record of these proceedings. That means those communications
shall either be made in open court with the court reporter present or, if they
are in writing, the writing will be filed with the court clerk. This means, if you
are outside the courtroom, any communication with me must be in writing,
unsigned, and handed directly to the bailiff. Do not share the content of the
writing with anyone, including other jurors. I have instructed the courtroom
personnel that any communications you have with them outside of my
presence must be reported to me, and I will tell the parties [and their
attorneys] about any communication from you that I believe may be of
interest to the parties [and their attorneys].

      However, you may communicate directly with courtroom personnel


                                       -7-
about matters concerning your comfort and safety, such as [juror parking]
[location of break areas] [how and when to assemble for duty] [dress] [what
personal items can be brought into the courthouse or jury room] [list any
other types of routine ex parte communications permitted].

      If you become aware of any violation of these instructions or any other
instruction I give in this case, you must tell me by giving a note to the bailiff.

                            NOTES ON USE FOR 201.2

        1.      Florida Rule of Judicial Administration 2.451 directs trial judges to
instruct jurors on the use of cell phones and other electronic devices. During the
trial, the trial judge may remove the jurors’ cell phones or other electronic devices.
The trial judge also has the option to allow the jurors to keep the cell phones and
electronic devices during trial until the jurors begin deliberations. Rule 2.451
prohibits jurors from using the cell phones or electronic devices to find out
information about the case or to communicate with others about the case. The
jurors also cannot use the electronic devices to record, photograph, or videotape
the proceedings. In recognition of the discretion rule 2.451 gives trial judges, this
instruction provides two alternatives: (A) requiring jurors to turn off electronic
devices during court proceedings and removing their cell phones and electronic
devices during deliberations; or (B) removing the cell phones and electronic
devices during all proceedings and deliberations. These instructions may be
modified to fit the practices of a trial judge in a particular courtroom. These
instructions are not intended to limit the discretion of the trial court to control the
proceedings.

      2.     The portion of this instruction dealing with communication with
others and outside research may be modified to include other specified means of
communication or research as technology develops.

       3.     Fla.R.Civ.P.Florida Rule of Civil Procedure 1.431(i)(2) requires the
court, by pretrial order or statement on the record with opportunity for objection, to
set forth the scope of routine, ex parte communications. Rule 1.431(i)(3) mandates
an instruction during voir dire regarding the limitations on jurors’ communications
with the court and courtroom personnel. The court should make sure that
courtroom personnel are also aware of the limitations on their communications
with jurors.

      4.    The introduction of the uninsured/underinsured motorist carrier is
required because the plaintiffs are entitled to have the jury know that the joined

                                         -8-
carrier is the plaintiffs’ uninsured/underinsured carrier. Lamz v. Geico General
Insurance Co., 803 So. 2d 593 (Fla. 2001); Medina v. Peralta, 724 So. 2d 1188
(Fla. 1999).



                           202.4 JUROR QUESTIONS
Questions for the court or courtroom personnel:

       During the trial, you may have a question about these proceedings. If
so, please write it down and hand it to the bailiff, who will then hand it to me.
I will review your question with the parties [and their attorneys] before
responding.

Questions for witnesses:

       You also may have a question you think should be asked of a witness. If
so, there is a way for you to request that I ask the witness a question. After all
the attorneys have completed their questioning of the witness, you should
raise your hand if you have a question. I will then give you sufficient time to
write the question on a piece of paper, fold it, and give it to the bailiff, who
will pass it to me. Do not put your name on the question, show it to anyone or
discuss it with anyone.

      It is important to know that if you have a question you believe should be
asked of a witness, you must raise your hand and request that I ask the
witness the question before the witness leaves the witness stand. You will not
have an opportunity to ask the witness a question once the witness leaves the
courtroom. I will then review the question with the attorneys. Under our law,
only certain evidence may be considered by a jury in determining a verdict.
You are bound by the same rules of evidence that control the attorneys’
questions. If I decide that the question may not be asked under our rules of
evidence, I will tell you. Otherwise, I will direct the question to the witness.
The attorneys may then ask follow-up questions if they wish. If there are
additional questions from jurors, we will follow the same procedure again.

      By providing this procedure, I do not mean to suggest that you must or
should submit written questions for witnesses. In most cases, the lawyers will
have asked the necessary questions.


                                        -9-
                           NOTES ON USE FOR 202.4

       1.     Fla.R.Civ.P.Florida Rule of Civil Procedure 1.431(i)(3) requires an
instruction that jurors’ questions must be submitted in writing to the court, which
will review them with the parties and counsel before responding. Rule 1.431 does
not prevent jurors from asking the bailiff about routine matters affecting comfort
and safety. The committee notes to rule 1.431 recognize that this instruction may
need to be modified to reflect that individual trial judges may have reasonable
differences regarding the type of communications considered routine.

       2.    Fla.R.Civ.P.Florida Rule of Civil Procedure 1.452 mandates that
jurors be permitted to submit written questions directed to witnesses or the court.




                                        - 10 -